                     Case 1:21-cv-00400-APM Document 32 Filed 07/08/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                    BENNIE THOMPSON                            )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-400-APM
                      DONALD TRUMP                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          AMICUS CURIAE CAMPAIGN LEGAL CENTER                                                                          .


Date:          07/08/2021                                                                 /s/ Paul M. Smith
                                                                                         Attorney’s signature


                                                                                 Paul Smith, D.C. Bar No. 358870
                                                                                     Printed name and bar number
                                                                                      Campaign Legal Center
                                                                                        1101 14th St. NW
                                                                                            Suite 400
                                                                                      Washington, DC 20005
                                                                                               Address

                                                                                 psmith@campaignlegalcenter.org
                                                                                            E-mail address

                                                                                          (202) 736-2200
                                                                                          Telephone number

                                                                                          (202) 736-2222
                                                                                             FAX number
